Case: 21-40667     Document: 00516349043         Page: 1     Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        June 8, 2022
                                  No. 21-40667
                                                                      Lyle W. Cayce
                                Summary Calendar
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Candida Rosa Luquez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:21-CR-948-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Candida Rosa Luquez appeals her 30-month sentence for illegal
   reentry. Her guidelines range was 10 to 16 months of imprisonment. The
   district court characterized its sentence as both an upward variance and an
   upward departure pursuant to U.S.S.G. § 2L1.2, comment. (n.6), because


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40667        Document: 00516349043             Page: 2      Date Filed: 06/08/2022




                                         No. 21-40667


   the sentence for her prior state conviction for third-degree sexual contact did
   not reflect the seriousness of the offense conduct.
           Luquez first argues the district court procedurally erred by
   speculating that most of her 10-year sentence for her prior conviction had
   been suspended so that she could be deported faster. Because Luquez did
   not object to the alleged improper speculation in the district court, our review
   is for plain error. 1 See United States v. Narez-Garcia, 819 F.3d 146, 149-50
   (5th Cir. 2016). The district court’s assessment of the record was plausible
   and does not reflect any clearly or obviously erroneous speculation. See
   Puckett v. United States, 556 U.S. 129, 135 (2009).
           Next, Luquez argues that her sentence is substantively unreasonable
   because the district court gave significant weight to an improper factor by
   engaging in the purported speculation discussed above, gave insufficient
   weight to the correct guidelines range, and effectively negated her two-level
   reduction for acceptance of responsibility by departing from the guidelines
   range. We are unpersuaded. See United States v. Zarco-Beiza, 24 F.4th 477,
   481-82 (5th Cir. 2022); United States v. Brantley, 537 F.3d 347, 348-50 (5th
   Cir. 2008).
           The judgment of the district court is AFFIRMED.




           1
             The Government asserts that Luquez’s counsel invited the alleged error and that
   our review should therefore be for manifest injustice. Because Luquez’s challenge fails
   under either standard of review, we assume without deciding that the more lenient plain
   error standard applies. See United States v. Rodriguez, 602 F.3d 346, 361 (5th Cir. 2010).




                                               2